Citation Nr: 1137113	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-20 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for cardiovascular disability (other than coronary artery disease (CAD)), to include hypertension.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel
INTRODUCTION

The Veteran served on active duty from August 1964 to June 1968.  He died in June 2010.  The appellant is his surviving son.  

This appeal to the Board of Veterans' Appeals (Board) arises from an August 2008 rating decision in which the RO, inter alia, denied service connection for hypertension, to include vascular disease, and PTSD.  In August 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2009. 

In October 2009, the Veteran testified during a Board video-conference hearing before a Veterans Law Judge.  A transcript of that hearing is of record.   

In March 2010, the Board, inter alia, denied service connection for hypertension, to include vascular disease, and remanded a claim for service connection for a psychiatric disability, to include PTSD, for additional development.  While, in the August 2008 rating decision, the RO had denied service connection for PTSD, given the evidence of record (including diagnoses of depression and anxiety) the Board characterized this issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran appealed the Board's March 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  As noted above, the Veteran died in June 2010, prior to the promulgation of decision by the Court.  In September 2010, the appellant filed a motion with the Court to be substituted as the claimant before the Court.  In October 2010, the Court granted the appellant's motion and he was substituted as the appellant before the Court.

In a January 2011 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate and remand that portion of the March 2010 Board decision that denied service connection for hypertension, to include vascular disease, and returned this matter to the Board for further proceedings consistent with the Joint Motion.  

As a preliminary matter, the Board notes that, in the Joint Motion, the parties indicated that the Board had failed to consider all relevant evidence of record and discuss all potentially applicable laws and regulations in its March 2010 decision, insofar as it failed to consider whether the Veteran's claim of service connection for vascular disease encompassed his diagnosed coronary artery disease (CAD).  See Joint Motion, at p. 1-2.  The parties agreed that remand was necessary to allow the Board to address whether the Veteran's claim for a vascular disorder included CAD.  See Joint Motion, at p. 3.  

In June 2010, prior to his death, the Veteran filed a claim for service connection for CAD.  In a June 2011 rating decision, the RO granted service connection for CAD and assigned a 10 percent rating from March 3, 2008 (the date of the Veteran's claim for service connection for hypertension and vascular disease), until the date of the Veteran's death.  As the claim for service connection for CAD has been fully granted, the matter of whether the Veteran's claim for vascular disease encompassed a claim for CAD is now moot.  

The Board notes that the Veterans Law Judge who conducted the October 2009 hearing is no longer employed by the Board.  The judge chairing such a hearing must decide the veteran's appeal, unless that right is waived by the veteran.  See 38 U.S.C.A. § 7107(c) (West 2002).  In July 2011, the Board notified the appellant that he could request a hearing with another Veterans Law Judge, noting that, if he did not respond to the letter within 30 days the Board would assume that he did not want another hearing.  No response has been received from the appellant concerning this matter.  Accordingly, consistent with the July 2011 letter, the Board presumes that the appellant does not want another Board hearing.

As a final preliminary matter, the Board notes that, subsequent to the March 2010 Board decision, VA treatment records dated from September 2008 to June 2010 were associated with the claims file.  Neither the Veteran, nor the appellant, waived initial review this evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2011).  Nevertheless, as the claims are being remanded, the AOJ will have the opportunity to consider this evidence.  

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action in this appeal is warranted.  

In September 2010, the appellant filed a claim for accrued benefits, via a VA Form 21-601, Application for Accrued Amounts Due a Deceased Beneficiary.  The statute regarding accrued benefits claims was amended on October 10, 2008.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that, if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West Supp. 2011).  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  

In this case, the Veteran died in June 2010, and the appellant filed a claim for accrued benefits in September 2010.  In a September 2010 administrative decision, the RO found that the appellant was the eligible claimant for substitution in the case of the Veteran.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.  See 38 U.S.C.A. § 5121A.

In August 2010, the Director, Compensation and Pension Service, issued a Fast Letter providing guidance on processing claims involving substitution of parties.  See Fast Letter 10-30 (August 10, 2010).  The letter notes that, unlike accrued benefits claims, in which VA considers evidence in the file or in VA's possession at the date of death, a substitute claimant may submit additional evidence in support of the claim.  Further, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Id., at p. 2.  

In addition, VA has published a proposed a new regulation for inclusion in 38 C.F.R. Part 3, 14, and 20 to address the issue of substitution.  See 76 Fed. Reg. 8666-8674 (February 15, 2011).  Under proposed 38 C.F.R. § 3.1010(f)(3), a substitute could submit evidence and generally would have the same rights regarding hearings, representation, and appeals as would have applied to the claimant had the claimant not died.  Id. at 8669.  

The Fast Letter and the proposed regulation indicate that a claim for benefits by a substitute differs from an accrued benefits claim, in part, as evidence can be added to the record.  The record reflects that potentially pertinent, identified private medical records have not been obtained.  In this regard, in February 2011, the appellant submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), in which he indicated that the Veteran received treatment from Dr. M.B., his family doctor, from 2006 through 2010.  He indicated that this physician's records included a comprehensive overview of all of the Veteran's conditions.  During the Veteran's lifetime, treatment records from Dr. M.B. were requested in March 2008, and treatment records dated from April 2007 to March 2008 are currently associated with the claims file.  Nevertheless, the record reflects that more recent treatment records, which are potentially pertinent to the claim on appeal, are available.  In this regard, in addition to the appellant's VA Form 21-4142, a January 2009 record of VA treatment reflects that the Veteran recently had a myocardial perfusion study and vascular studies, and that he planned to get these reports from Dr. M.B., his primary physician.  

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to procure treatment records identified by the claimant.  On remand, the RO should obtain and associate with the claims file any records of treatment pertinent to the claim on appeal from Dr. M.B., since March 2008.  If more current authorization to obtain these records is required, the RO should request that the appellant sign and furnish such appropriate authorization for the release to VA of all such private medical records, and any such authorization should be associated with the claims file.

Additionally, the Board points out that, as noted in the introduction, the claim for service connection for a psychiatric disability, to include PTSD, was remanded by the Board in March 2010.  The Veterans Appeals Contact and Locator System (VACOLS) reflects that, in June 2010, on the date of the Veteran's death, this issue was classified as "withdrawn from remand."  However, no such withdrawal is currently associated with the claims file.  Accordingly, on remand, the RO should clarify whether the claim for service connection for a psychiatric disability, to include PTSD, remains pending, and, if so, undertake any necessary development prior to readjudicating this claim.  

The Board observes that this claim was remanded, in March 2010, to obtain additional information from the Veteran regarding his claimed stressors and to attempt to verify the alleged in-service stressors.  In this regard, the Veteran has described coming under sniper and automatic machine gun fire while supplying forces up the Dong Ha River.  The Board's March 2010 remand indicated that, if evidence was submitted or obtained which corroborated the claimed stressor, or there was any other indication that the Veteran had a current psychiatric disability related to service, he was to be afforded a VA psychiatric examination.

Subsequent to issuance of the March 2010 Board remand, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

Pursuant to 38 C.F.R. § 3.304(f), as revised, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2011).   

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011).   

The Veteran's service personnel records confirm that he served in Vietnam from October 1965 to October 1966, and was authorized to receive hostile fire pay, beginning in October 1965.  Based on these service personnel records, the Board finds that the Veteran's claimed stressor of coming under enemy fire appears to be consistent with the places, types, and circumstances of his service.  Consequently, the Veteran's lay assertions may be accepted as sufficient evidence to establish the occurrence of the alleged stressor of coming under enemy fire occurred if a competent professional diagnoses PTSD on the basis of such stressor.

The record reflects a diagnosis of PTSD during VA treatment in September 2008, without reference to any specific stressor.  In light of the evidence of record, the Board finds that, unless the claim for service connection for a psychiatric disability, to include PTSD, has been withdrawn, either by the Veteran, during his lifetime, or by the appellant, since the Veteran's death, a medical opinion to address the question of whether, during his lifetime, the Veteran had a psychiatric disability, to include PTSD, related to service, is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

If the claim for service connection for a psychiatric disability, to include PTSD, remains pending, the Board further finds that additional notification action in connection with this claim is warranted, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, while a March 2008 VCAA letter advised the Veteran of the information and evidence necessary to substantiate his claim for service connection for PTSD, in light of the of the recharacterization of this claim, the appellant should be furnished VCAA notice regarding the expanded claim.

Hence, the RO should, through notice compliant with the VCAA, give the appellant an opportunity to provide additional evidence or information in support of any claim on appeal.  The RO's notice letter should explain what information and evidence is needed to substantiate the claim for service connection for a psychiatric disability, to include PTSD, as well as explain the respective responsibilities of VA and the appellant in obtaining additional evidence.  The RO should also explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year VCAA notice period).  In its letter, the RO should specifically request any current authorization needed to obtain the identified private records noted above.  

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim(s) on appeal.  

The RO's readjudication of each claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim.  The RO's readjudication of the claim for service connection for cardiovascular disability other than CAD, to include hypertension, should include consideration of whether this claimed disability is related to in-service exposure to herbicides, asbestos, and/or lead-based paint, as asserted by the Veteran during his lifetime.  The RO's readjudication of the claim for service connection for a psychiatric disability, to include PTSD, (if this matter has not been withdrawn from appeal) should include consideration of 38 C.F.R. § 3.304(f), as revised.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should clarify whether the claim for service connection for a psychiatric disability, to include PTSD, was withdrawn from appeal, either by the Veteran during his lifetime, or by the appellant, after the Veteran's death.  

2.  The RO should send to the appellant a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim(s) on appeal that is not currently of record.  If more current authorization is required to obtain outstanding treatment records from Dr. M.B., since March 2008, (identified above), the RO should specifically request that the appellant provide current signed authorization to enable it to obtain all outstanding records from this provider, and a copy of such authorization should be associated with the claims file. 

Unless the Veteran or the appellant has withdrawn the claim for service connection for a psychiatric disability, to include PTSD, the RO should explain how to establish entitlement to service connection for that disability, as well as the type of evidence that is the appellant's ultimate responsibility to submit.  

The RO's letter should also clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim(s) within the one-year period).   

3.  If the appellant responds, the RO should assist him in obtaining any additional evidence identified-to specifically include the treatment records from Dr. M.B., since March 2008, (as noted above)-following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  If, and only if, the claim for service connection for a psychiatric disability, to include PTSD, has not been withdrawn, and after all records and/or responses received from each contacted entity have been associated with the claims file, the RO should obtain a medical opinion from a VA psychologist or psychiatrist.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the individual  designated to provide the opinion, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  

The psychologist or psychiatrist should clearly identify any psychiatric disability(ies), to include PTSD, from which the Veteran suffered from the time of his March 2008 claim for service connection until his death.  Then, with respect to each such diagnosed disability, the psychologist or psychiatrist should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is due to disease or injury incurred or aggravated during active service.

If a diagnosis of PTSD is deemed appropriate, the examiner should clearly explain how the diagnostic criteria were met-to include identification of the stressor underlying the diagnosis (in particular, the claimed stressor of the Veteran coming under enemy fire that the Board has found is consistent with his service), and as well as comment upon the link between any such stressor(s) and the Veteran's symptoms.  

The psychologist or psychiatrist should provide complete rationale for any conclusions reached in a printed (typewritten) report.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim(s) on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claim) and legal authority (to include consideration of 38 C.F.R. § 3.304(f), as revised, if warranted).  The RO's readjudication of the claim for service connection for cardiovascular disability, to include hypertension, should include consideration of whether this claimed disability was related to in-service exposure to herbicides, asbestos, and/or lead-based paint, as asserted by the Veteran during his lifetime.  

7.  If any benefit(s) sought on appeal remain(s) denied, the RO must furnish to the appellant an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


